department of the treasury internal_revenue_service washington d c date cc el gl br3 dl-120516-98 number release date uilc memorandum for chief special procedures branch from lawrence h schattner chief branch general litigation subject claim for damages this responds to your memorandum to district_counsel district dated date this document is not to be cited as precedent legend taxpayer district_office x service employee chief of collection amount a dollar_figure amount b dollar_figure amount c dollar_figure amount d dollar_figure date a issues whether there has been a violation of sec_7433 whether the taxpayer has filed a proper administrative claim under sec_7433 dl-120516-98 if the administrative claim is proper what information should the service request in order to evaluate the amount of the claim conclusions there does not appear to be a violation of sec_7433 the taxpayer has properly filed an administrative claim under the provisions of sec_301_7433-1 the taxpayer seeks actual damages of amount b liquidated_damages for direct disclosures of amount c and liquidated_damages for publication as a result of disclosure to a newspaper of amount d the alleged unlawful collection actions apparently took place after date therefore the taxpayer can only recover the lesser_of dollar_figure or the sum of his direct economic damages the taxpayer has not provided documentation for direct economic damages incurred as the proximate result of the alleged unlawful collection actions the taxpayer has also not described in detail the injuries suffered as the proximate result of the alleged unlawful collection actions while these facts are necessary to evaluate a claim under sec_7433 the taxpayer would need to establish as an initial matter that a specific code provision or regulation was violated in connection with the collection of his taxes facts a service employee sued the government alleging that the chief of collection for the district discriminated against white males and females in the promotion process the service employee is represented by an attorney the taxpayer in the attorney taxpayer owed delinquent taxes totaling approximately amount a the collection case was assigned to a revenue_officer who was supervised by the service employee the chief of collection believed that the taxpayer’s representation of the service employee in the suit against the government constituted a conflict of interest and testified to that effect during the civil trial in his letter to the service dated the taxpayer states that the contents of his tax file were disclosed in the civil trial and at meetings with the district_director the taxpayer’s claim states that a number of actions appear to be inappropriate collection actions he states that he continues to receive collection notices for an erroneous amount of taxes alleged to be owed he also alleges that the injuries that he has sustained have primarily been to his reputation and business and that service employees who considered retaining him in employment matters sought other counsel as a result of the disclosure of his individual tax case dl-120516-98 law and analysis under sec_7433 a taxpayer may bring a civil_action for damages up to dollar_figure if in connection with the collection of any federal tax an officer_or_employee of the service recklessly or intentionally disregards any provision of the code or the regulations promulgated thereunder sec_7433 was amended by sec_3102 the internal_revenue_service restructuring and reform act of rra to allow civil actions for damages up to dollar_figure where an officer_or_employee of the service negligently disregards any provision of the code or the regulations promulgated thereunder however the amendments to sec_7433 enacted by rra apply to actions of officers or employees of the service after date therefore the provisions of sec_7433 prior to amendment by rra apply to this case since the alleged unlawful collection actions appear to have taken place prior to date accordingly the taxpayer can not recover damages for negligent disregard of the code or regulations sec_7433 provides that the amount of damages awarded may be reduced if the court determines that the plaintiff has not exhausted the administrative remedies available within the service this provision applies to proceedings commenced after date however rra sec_3102 provides that the amendments to sec_7433 apply to actions of officers or employees of the service after the date of enactment which was date accordingly the plaintiff is not required to exhaust administrative remedies since the actions complained of occurred after date and prior to date but the court could reduce the amount of damages for failure_to_exhaust_administrative_remedies sec_301_7433-1 contains the procedures for filing an administrative claim for damages the claim must be sent in writing to the district_director and marked for the attention of the chief special procedures function of the district in which the taxpayer resides the claim must include the name current address current home and work telephone numbers and any convenient times to be contacted and the taxpayer’s identification_number the grounds for the claim including copies of substantiating documents or correspondence with the service a description of the injuries incurred by the taxpayer including any substantiating documentation the dollar amount of the claim including damages not yet incurred but which are reasonably foreseeable and any substantiating documentation and the signature of the taxpayer or duly authorized representative under sec_7433 the taxpayer must show that the service intentionally or recklessly disregarded the code or the regulations in order for disregard or misconduct to be reckless the actor must have intentionally acted or failed to act either knowing or knowing facts that would lead a reasonable man to realize that it is highly probable that harm will result see 57a am jur 2d negligence dl-120516-98 reckless misconduct differs from negligence negligence consists of mere inadvertence or a failure to take precautions while reckless misconduct involves a conscious choice of a course of action or inaction conduct cannot be in reckless disregard unless the conduct itself is intended see 57a am jur 2d negligence in the instant case it does not appear that any unlawful actions were taken in connection with the collection of the taxpayer’s individual tax_liability the conference memoranda which are contained in the documents that we reviewed show that the taxpayer’s individual tax account was discussed at these meetings in the context of the conflict of interest issue however there is nothing in the documents that we reviewed or in the taxpayer’s letter that show that any specific unlawful collection action took place the taxpayer alleges that he continues to get collection notices for erroneous amounts of taxes and that he has not received an explanation for the reassignment of his tax case to office x after the chief of collection was detailed to office x neither of these allegations if true would be unlawful collection actions and would not fall within the meaning of reckless or intentional disregard of the code or regulations for purposes of sec_7433 therefore unless the taxpayer can produce some substantiating documents or evidence of specific unlawful collection actions it does not appear that he is entitled to recover under sec_7433 case development the taxpayer’s letter dated should be treated as an administrative claim however more information is required in order to evaluate the claim the taxpayer has not yet provided you with substantiating documents or evidence of damage to his business sec_7433 only allows recovery for direct economic damages the taxpayer can not recover for damages to his reputation unless it results in actual economic loss more importantly he can not recover under sec_7433 for unlawful disclosure of his tax case unless the disclosure was made in connection with the collection of his tax_liability see generally schipper v united_states et al ustc big_number e d n y vacating and remanding ustc e d n y the taxpayer has only alleged that the illegal disclosures or browsing occurred during the investigation of the conflict of interest case and the service employee’s discrimination suit thus even assuming that the disclosures were illegal such disclosures were not made in connection the collection of the taxpayer’s liability and therefore would not be actionable under sec_7433 the taxpayer also alleges that the collection activities regarding his account were made for retaliatory purposes in violation of the taxpayer_bill_of_rights and the irs rules of conduct however the taxpayer admits that the service initiated collection action against him before he was retained by the service employee even dl-120516-98 assuming the collection notices contained the incorrect amount of taxes owed that fact does not suggest a retaliatory motive nor does it explain why it is inappropriate to pursue a collection matter begun before the taxpayer was retained for a liability which the taxpayer does not deny owing and which presumably remains unpaid in part hence the facts provided so far by the taxpayer do not support a finding that the collection action was initiated or pursued against him for retaliatory motives even if the taxpayer could establish retaliatory motives the taxpayer has not specified what provision of the code or regulations would be violated by initiating a collection action based on such improper motives you should review service records and determine what collection actions have been taken if the attorney submits additional substantiating documents or evidence regarding unlawful collection actions you should submit the case to us for additional evaluation if you have any further questions please call cc assistant regional_counsel gl midstates region
